Citation Nr: 0008099	
Decision Date: 03/27/00    Archive Date: 03/29/00

DOCKET NO.  95-31 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a right upper extremity 
disorder, to include as due to an undiagnosed illness.  

	
REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1990 to May 
1993.  The veteran served in combat Southwest Asia during 
Desert Storm.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.

In June 1998, the Board remanded the issue on appeal to the 
RO for additional development, to include a VA examination.  
That development has been completed and the case is ready for 
final appellate review.


FINDINGS OF FACT

1.  The veteran's right upper extremity pathology has been 
attributed to several clinical diagnoses such as, bilateral 
cubital tunnel syndrome, ulnar neuropathy, Guyon's canal 
syndrome and T1 radiculopathy.  

2.  No diagnosed disorder has been linked by competent 
medical evidence to the veteran's active duty service, to 
include his service in the Persian Gulf. 


CONCLUSION OF LAW

The claim of entitlement to service connection for a right 
upper extremity disorder, however diagnosed, to include as 
due to an undiagnosed illness, is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  




REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Factual Background

The veteran is service connected for post operative residuals 
of a left ulnar nerve decompression and transposition at the 
elbow, with release at the left wrist.

A review of the service medical records reveals that in April 
1992, the veteran reported having a dull constant pain to the 
back of the right shoulder after he fell coming out of the 
shower and hit his rack.  The examiner noted that the veteran 
did not have a previous history of any injury to the right 
shoulder.  An examination of the right shoulder revealed 
redness and evidence of trauma, but no swelling or deformity.  
An assessment of right shoulder pain due to trauma was 
entered.  A September 1992 electromyography report and nerve 
conduction study did not show any neurological pathology with 
respect to the right upper extremity.  

In October 1992, the veteran complained of right arm pain 
from the right elbow to the wrist area for the previous six 
months.  He reported that he had numbness from the elbow to 
the distal end while in a certain position for prolonged 
periods of time.  While there was no evidence of any 
paresthesia, there was point tenderness medially at the wrist 
area.  There was no evidence of any crepitus, deformity or 
edema/ecchymosis.  The veteran had a strong palpable pulse.  
There was good and equal sensation at the distal ends of the 
phalanges.  Reflexes were active and appeared normal.  There 
was no evidence of pain with range of motion, and there was 
positive capillary refill.  There were no signs or symptoms 
of any fracture.  An assessment of a normal examination 
versus tendonitis was entered.  In November 1992, the veteran 
complained that he was still having numbness of the right 
side of the elbow.  

In January 1993, the veteran reported right upper extremity 
numbness.  In April 1993, the veteran complained of weakness 
of the right hand, which was not as prominent as the left 
hand.  The veteran had hand grip strength of 4/5 in the right 
hand.  There was a questionable decrease in sensation to 
pinprick in the right hand in the radial distribution.  X-ray 
showed narrowing of the left C5-C6 external foramen.  The 
impression was possible polyneuropathy, brachial plexopathy 
or possibly cervical syrinx.  An EMG in April 1993 was silent 
with respect to any objective findings relating to the right 
upper extremity.  A magnetic resonance imaging scan of the 
cervical spine showed a slight narrowing of the left C5-6 
exit foramen.  There was no syrinx. 

VA and private medical reports, dating from 1993 to 1994, 
reflects that when the veteran was seen by VA in January 
1994, he had a positive elbow flexion test, bilaterally.  
There was a positive Tinel's test at the elbows, bilaterally.  
A March 1994 VA report reflects that the veteran complained 
of bilateral arm pain and of marked redness of the arms.  The 
examiner noted that the veteran had had a history of problems 
since his service in Operation Desert Storm.  An examination 
of the upper extremities, revealed an apparent marked grip 
strength in both hands.  Flexion and extension of the arms 
revealed 2/5 strength.  Reflexes were 2+ in the biceps, 
bilaterally.  Superficial sensory examination was noted to 
have been "ok."  The impression of the examiner was motor 
neuropathy of the upper extremity, etiology undetermined and 
possibly related to Operation Desert Storm.  

In May 1993, M.F. wrote that he was aware that the appellant 
had been having right arm problems.

In February 1994, the veteran reported bilateral upper 
extremity weakness, numbness and tingling along the ulnar 
distribution.  Physical examination resulted in finding that 
the veteran had a polyneuropathy or myopathy.  An MRI was 
judged  to be inconclusive.

An October 1994 VA hospitalization report reflects that the 
veteran complained of having a weak grip and numbness in his 
right arm and hand since his discharge from service.  An 
examination of the upper extremities revealed a decreased 
pain perception in the right medial forearm in the T1 
distribution.  The veteran was hyporeflexive in the biceps 
and brachioradialis.  All other tendon reflexes were normal.  
EMG studies of the upper extremities showed that the right 
upper extremity was normal.  In November 1994, the veteran 
complained of bilateral weakness, numbness and tingling of 
the upper extremities.  An examination revealed a decreased 
sensation to pinprick.  The examiner was unable to elicit any 
deep tendon reflexes or "path" reflexes in the upper 
extremities.  The veteran's arms were symmetrical and there 
was no small or large muscle atrophy.  Muscle strength in 
both hands was 1-2/5.  A magnetic resonance imaging scan of 
the cervical spine revealed no evidence of any syrinx.  The 
impression of the examining physician was that the veteran's 
symptoms were of a polyneuropathy or myopathy.  

During an April 1995 hearing at the RO in Milwaukee, 
Wisconsin, the veteran testified that he had first received 
treatment for his right arm in October 1992, and that he had 
numbness and weakness in his right arm from his shoulder to 
his fingers.  The veteran indicated he received post-service 
treatment from the VA for his right arm.

A Social Security Award determination letter and the service 
medical records upon which the decision was based were 
received by the RO in May 1995.  A review of the records 
reflect that in May 1993, the veteran was awarded disability 
benefits for status-post ulnar nerve decompression of the 
left side. 

A July 1995 VA peripheral nerve examination report reflects 
that the veteran complained of numbness, weakness and 
tingling in his right upper extremity, which was less 
significant than his left arm.  The veteran indicated that he 
had numbness and tingling over the entire lower and dorsal 
forearm and into the hand.  Following examination the 
assessment was subjective complaints of numbness, tingling, 
and weakness in the right upper extremity without documented 
EMG evidence of ulnar nerve or medial nerve irritation. 

A July 1995 VA outpatient report reflects that the veteran 
complained of bilateral upper extremity pain and numbness.  
Range of motion was within normal limits in both upper 
extremities.  Strength was 4-5/5 in the right upper 
extremity.  The examiner noted that the veteran had 
difficulty writing and lifting heavy items because his hands 
would cramp.  An assessment of bilateral upper extremity 
weakness and numbness was entered.  

In May 1996, the veteran was examined at the Great Lakes 
Naval Hospital.  A review of that report reveals that the 
veteran had tenderness to weakness about the right forearm in 
the ulnar distribution.  Motor strength was approximately 4/5 
in flexion and extension.  There was a decrease in grip 
strength.  The impression of the examiner was recalcitrant 
ulnar nerve entrapment on the left with worsening symptoms on 
the right.

A July 1997 VA general medical examination report reflects 
that the veteran had 5/5 strength, but that he fatigued 
easily with repetitive exercises.  An assessment of bilateral 
upper extremity neuropathy, which was greater on the left 
than the right was entered.  

Medical reports, submitted by the Dean/Riverview Clinic, 
dating from 1994 to 1997, reflect that the veteran was 
evaluated in mid-November 1996.  At that time, the 
appellant's muscular size and shape of the upper arms were 
noted to have been good with no evidence of any atrophy.  All 
of the muscles had a grade 4 weakness, which was detected 
from deltoid abduction, biceps, triceps, pronation and 
supination of the forearm, wrist extension and flexion, 
finger adductors and abductors.  The impression of the 
examiner was that the veteran had an undiagnosed problem.  

When re-examined later that month by a neurologist, the 
veteran related that both of his arms began to go numb in May 
1991, and that the sensation began at his shoulders and 
extended into his hand.  He related that the sensation would 
last a half hour to forty-five minutes and would then 
improve.  He said that his arms felt dead and that they were 
weak.  He indicated that he would frequently drop things from 
out of his hand.  The veteran reported that he experienced 
twitches in his "arm."  Muscle strength testing revealed 
normal strength in all muscle groups, proximally and 
distally, in the upper extremities, bilaterally.  This 
included the deltoid, biceps, triceps, brachial radialis, 
subscapularis, wrist pollicis, and abductor pollicis, 
bilaterally, in the upper extremities.  Reflexes were 1/1 in 
the biceps, triceps and brachioradialis.  A sensory 
examination revealed subjective indifference to pin and touch 
in both upper extremities.  The veteran did not have a cape 
like sensory loss.  Vibratory and position sense were intact.  
A nerve conduction study and an EMG of both upper extremities 
was normal, and showed no evidence of any nerve entrapment or 
radiculopathy.  The impression of the examiner was that the 
veteran had long term symptoms of discomfort and episodic 
numbness in this upper extremities, shoulders and neck, the 
cause of which was unclear.  In January and February 1997, 
the veteran continued to complain of tingling in his arms.  
An impression of persistent cervical strain was entered.  A 
June 1997 EMG of the upper extremities was normal with no 
evidence of any nerve entrapment or radiculopathy.  In July 
1997, a final diagnosis of fibromyalgia was entered.  

A July 1999 VA peripheral nerve examination report reflects 
that the veteran complained of weakness in both upper 
extremities, which was greater on the left than on the right.  
The examiner noted that the veteran's weakness was 
accompanied with an inconsistent, dull or sharp pain, which 
was not elicited by specific movements.  The veteran reported 
that when he would rest his right arm over the back of a 
chair, it would become numb.  The examiner related that the 
veteran's complaints with respect to his upper extremities 
were translated into reduction of activities of daily living 
such as, being able to carry weights for more than five 
minutes.  Muscle strength in the upper extremities was normal 
when measured at the deltoid.  The right arm showed mild 
weakness on flexion/extension of the hand.  Abduction and 
adduction of the fingers was weaker on the left side as  
compared to the right.  Strength in the lower extremities was 
normal.  Sensation showed decreased perception to pinprick in 
the left medial aspect of the arm, to include the medial 
aspect of the hand, which was less apparent on the right 
upper extremity than on the left.  The examiner concluded 
that the veteran had possible bilateral ulnar nerve palsy.  
It was noted that there was evidence of a decreased sensation 
in the distribution of the ulnar nerve and weakness of the 
muscles controlled by the median nerve on the left side.  An 
EMG was noted to have been pending. 

During a July 1999 VA orthopedic examination, the veteran's 
extensive history with respect to his upper extremities was 
noted by the examiner in detail and is consistent with that 
noted in the preceding paragraphs.  The veteran complained of 
pain in the medial side of both elbows, which was aggravated 
by lifting, writing and sudden movement.  The pain was noted 
to have been worse in the morning than in the mid-day or 
evening.  The veteran also related that he had numbness and 
tingling, which came and went.  He had weakness from the 
shoulder to the fingers, bilaterally, which was greater on 
the left than on the right.  The veteran noted that his daily 
activities were limited.  After an extensive physical 
evaluation, the examiner indicated that the veteran might 
have had bilateral cubital tunnel syndrome.  An EMG of the 
bilateral upper extremities was ordered in order to rule out 
ulnar neuropathy including cubital tunnel syndrome, Guyon's 
canal syndrome and T1 radiculopathy, bilaterally.  

An August 1999 addendum to the July 1999 VA examination 
reflects that the veteran failed to report for an EMG of the 
upper extremities and that he did not provide good cause for 
his absence.  It was also noted that X-rays of the neck and 
elbow were noted to have been normal and to have showed some 
minimal olecranon spurring, respectively. 

II.  Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

For service members who served in the Southwest Asia theater 
of operations during the Persian Gulf War who exhibit 
objective indications of chronic disability manifested by one 
or more specific signs or symptoms, such disability may be 
service connected provided that it became manifest during 
active service in the Southwest Asia theater of operations or 
to a degree of 10 percent or more not later than December 31, 
2001; and provided that the disability cannot be attributed 
to any known clinical diagnosis. 38 U.S.C.A. § 1117 (West 
Supp. 1998); 38 C.F.R. § 3.317 (1999).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(2).  Disabilities that have existed for 6 
months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6- month period 
will be considered chronic.  The 6-month period of chronicity 
will be measured from the earliest date on which the 
pertinent evidence establishes that the signs or symptoms of 
the disability first became manifest.  38 C.F.R. § 
3.317(a)(3).

Signs and symptoms which may be manifestations of undiagnosed 
illness include neurologic signs or symptoms. 38 C.F.R. § 
3.317(b)(6).

The initial question which must be answered in this case, 
however, is whether the veteran has presented well a grounded 
claim for the disability at issue.  The veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that a claim is well 
grounded.  38 U.S.C.A. § 5107(a).  A well grounded claim is 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
In the absence of evidence of a well grounded claim, there is 
no duty to assist the claimant in developing the facts 
pertinent to his claim, and the claim must fail.  See Grivois 
v. Brown, 6 Vet. App. 136, 140 (1994); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate "medical evidence of a 
current disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury."  Savage v. Gober, 10 Vet. App. 488, 493 (1997); 
see Epps v. Gober, 126 F.3d 1464, 1468-69 (Fed. Cir. 1997); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  The nexus 
requirement may be satisfied by evidence showing that a 
chronic disease subject to presumptive service connection was 
manifested to a compensable degree within the prescribed 
period.  Goodsell v. Brown, 5 Vet. App. 36, 43 (1993).  

The United States Court of Appeals for Veterans Claims 
(Court) has recently indicated that, alternatively, a claim 
may be well grounded based on application of the rule for 
chronicity and continuity of symptomatology, set forth in 
38 C.F.R. § 3.303(b).  The Court held that the chronicity 
provision applies where there is evidence, regardless of its 
date, which shows that a veteran had a chronic condition 
either in service or during an applicable presumption period 
and that the veteran still has such a condition.  That 
evidence must be medical, unless it relates to a condition 
that the Court has indicated may be attested to by lay 
observation.  Id.  If the chronicity provision does not 
apply, a claim may still be well grounded or reopened on the 
basis of 38 C.F.R. § 3.303(b) "if the condition is observed 
during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology."  Savage, 10 Vet. App. at 498.  

When a veteran has engaged in combat, VA will accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, disability, or hardships 
of such service, even if there is no official record of such 
incurrence or aggravation in service.  Service connection of 
such injury or disease may be rebutted by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b) 
(West 1991).

In Libertine v. Brown, 9 Vet. App. 521 (1996), the Court 
discussed the relationship between the decision made by the 
United States Court of Appeals for the Federal Circuit in 
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), and the 
decision the Court made in Caluza.  The Libertine Court 
adopted the position that the Federal Circuit's Collette 
decision did not affect the Caluza medical nexus requirement. 
Therefore, competent medical evidence is still required to 
show that the veteran's back disorder is etiologically 
related to service.  Libertine; Arms v. West, 12 Vet. App. 
188 (1999).

While the Board recognizes the veteran's contention that he 
currently has an upper right extremity disorder as a result 
of an undiagnosed illness caused by his Persian Gulf service, 
the appellant's right upper extremity pathology has been 
attributed to various clinical diagnoses such as, bilateral 
cubital tunnel syndrome, ulnar neuropathy, Guyon's canal 
syndrome and T1 radiculopathy during a July 1999 VA 
examination.  His symptoms have not been attributed to an 
undiagnosed illness. Moreover, none of these disorders has 
been shown by competent medical evidence to be related to the 
veteran's active duty service in the Persian Gulf.  
Therefore, the claim for a right shoulder disorder, to 
include as due to an undiagnosed illness is not well 
grounded.  38 U.S.C.A. § 5107(a). 

The Board notes that the veteran failed to report for a July 
1999 EMG test of the upper extremities, and that without 
these results the VA examiner was unable to determine exactly 
which clinical entity was the source of the veteran's upper 
right extremity pathology.  However, as noted in the 
preceding paragraph, the veteran failed to provide good cause 
for his absence for the EMG.  In fact, the RO, in a September 
1999 Supplemental Statement of the Case, invited the veteran 
to inform them as soon as possible if he was available to 
report for a subsequent EMG.  The veteran did not respond.  
Indeed, the remainder of the claims file is devoid of any 
correspondence from either the veteran or his representative 
concerning his willingness to report for a subsequent EMG.  
Hence, the claim shall be rated based on the evidence of 
record.  38 C.F.R. § 3.655(b) (1999).  Given the foregoing, 
then, and so as not to eviscerate the long settled principle 
that the duty to assist is not "a one-way street", Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991), the Board declines to 
remand this appeal to facilitate any additional attempt at 
development.  The veteran is, however, invited to submit a 
new claim at any time with medical evidence showing that his 
current right upper extremity pathology is a result of his 
active duty service, to include his combat service in the 
Gulf.  

While the veteran's claims that he developed an undiagnosed 
right upper extremity disorder because of his active duty 
service, he has offered no competent evidence to establish 
such a relationship, other than his own unsubstantiated 
contentions and testimony.  While the veteran is certainly 
capable of providing evidence of symptomatology, "the 
capability of a witness to offer such evidence is different 
from the capability of a witness to offer evidence that 
requires medical knowledge..."  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Causative factors of a disease 
amount to a medical question; only a physician's opinion 
would be competent evidence.  Gowen v. Derwinski, 3 Vet. 
App. 286, 288 (1992).

A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Since the appellant 
has submitted no medical opinion or other competent evidence 
to show that he has an undiagnosed illness because of service 
in the Persian Gulf or that any currently diagnosed right arm 
pathology is in anyway related to his period of service, the 
Board finds that he has not met the initial burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well grounded.  
38 U.S.C.A. § 5107.  Hence, the benefit sought on appeal is 
denied.  

As the foregoing explains the need for competent evidence 
that the veteran's right shoulder pathology is a result of an 
undiagnosed illness due to his active duty service in the 
Persian Gulf, the Board views its discussion above sufficient 
to inform the veteran of the elements necessary to complete 
his application for service connection for the claimed 
disability.  Robinette v. Brown, 8 Vet. App. 69, 79 (1995).


ORDER

The claim for service connection for a right shoulder 
disorder, to include as due to an undiagnosed illness, is 
denied. 



 		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals



 

